IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                           NOS. WR-73,419-03 AND WR-73,419-04


                 EX PARTE CHARLES STEWART WALKER, Applicant


             ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
        CAUSE NO. 636861-A AND 636861-B IN THE 174TH DISTRICT COURT
                           FROM HARRIS COUNTY


     Per curiam. YEARY , J., filed a concurring opinion in which SLAUGHTER , J., joined.
NEWELL, J., concurred.

                                           ORDER

       Applicant was convicted of aggravated sexual assault and sentenced to fifty years’

imprisonment. The First Court of Appeals affirmed his conviction. Walker v State, No. 01-93-

00163-CR (Tex. App. - Houston [1st Dist.] November 18, 1993) (not designated for publication).

Applicant filed these applications for writs of habeas corpus in the county of conviction, and the

district clerk forwarded them to this Court . See TEX . CODE CRIM . PROC. art. 11.07.

       These essentially identical applications were file-stamped in Harris County on July 24, 2008

(in the case of the -03 application) and April 8, 2010 (in the case of the -04 application). Orders

designating issues were signed by the trial judge on August 14, 2008, and April 26, 2010,
                                                                                                     2

respectively. These applications were not received by this Court until September 9, 2022. There is

no indication in the record of any action by the trial court after the orders designating issues were

signed. Nor is there any indication as to why these applications were pending in Harris County for

so long without any action by the clerk or the trial court.

       Applicant contends, among other things, that trial counsel was ineffective because he failed

to investigate, failed to seek DNA, fingerprint, or other testing of evidence, failed to communicate

with Applicant or his family members prior to trial, and failed to interview or call witness Tamu R.

Texas, despite having been alerted to her existence by Applicant. Applicant has alleged facts that,

if true, might entitle him to relief. Strickland v. Washington, 466 U.S. 668 (1984). Accordingly, the

record should be developed. The trial court is the appropriate forum for findings of fact. TEX . CODE

CRIM . PROC. art. 11.07, § 3(d). The trial court signed an order designating issues in the -03 case on

August 14, 2008, and in the -04 case on April 22, 2010. Both orders required trial counsel to submit

an affidavit responding to Applicant’s allegations within thirty days. However, there is no indication

that trial counsel ever responded by submitting an affidavit as required by the trial court’s orders.

       As a preliminary matter, the trial court shall make findings of fact as to why no action was

taken by the trial court or the clerk between the entry of the orders designating issues and the

forwarding of the applications to this Court approximately twelve years later. The trial court shall

obtain a response from Applicant as to whether Applicant still wants to pursue these applications,

and shall include that response in the supplemental record. If the trial court is unable to obtain a

response from Applicant as to whether he wants to pursue the applications, the trial court shall detail

the efforts that were made to obtain a response from Applicant. The trial court shall then return the

applications to this Court.
                                                                                                       3

        If Applicant indicates that he does want to pursue these applications, the trial court shall

order trial counsel to respond to Applicant’s claims. In developing the record, the trial court may

use any means set out in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall

determine whether Applicant is indigent. If Applicant is indigent and wants to be represented by

counsel, the trial court shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM .

PROC. art. 26.04. If counsel is appointed or retained, the trial court shall immediately notify this

Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant was prejudiced. The trial court may make any other

findings and conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: December 7, 2022
Do not publish